Citation Nr: 0729580	
Decision Date: 09/20/07    Archive Date: 10/01/07

DOCKET NO.  05-21 067	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUE

Entitlement to service connection for peripheral vascular 
disease (PVD) of the bilateral lower extremities, claimed as 
secondary to service-connected status post bilateral bunion 
deformity with metatarsalgia. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. A. Rein, Associate Counsel



INTRODUCTION

The veteran had active military service from January 1954 to 
March 1959 and from July 1959 to July 1962.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an August 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Providence, Rhode Island that continued a 50 percent rating 
for service-connected status post bilateral bunion deformity 
with metatarsalgia, denied service connection for PVD of the 
bilateral lower extremities secondary to the service-
connected bilateral foot disabilities, denied individual 
unemployability, and denied a total evaluation because of 
treatment for a service-connected condition.  The veteran 
submitted a timely notice of disagreement with all issues 
except the denial of the total evaluation and the RO 
furnished the veteran with a June 2005 statement of the case.  
The veteran filed a substantive appeal (via a VA Form 9, 
Appeal to Board of Veterans' Appeals) in June 2005, in which 
he indicated that he was only appealing the denial of service 
connection for PVD secondary to bilateral foot disabilities.  
Therefore, the issue on appeal is as noted on the title page. 

The Board notes that in various statements the veteran 
appears to raise claims for service connection for a right 
knee disability and for right ankle instability, each claimed 
as secondary to service-connected bilateral foot 
disabilities.  As the RO has not adjudicated these matters, 
they are not properly before the Board, and are referred to 
the RO for appropriate action.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
when further action, on his part, is required.


REMAND

Although further delay is regrettable, the Board finds that 
additional development on the claim on appeal is necessary 
prior to appellate review.

Initially, the Board notes, that in April 2002 and April 
2005, the veteran was provided with correspondence pertaining 
to the requirements of the VCAA and VA's duty to assist and 
the requirements necessary to establish compensation under 38 
C.F.R. § 3.310; however, the veteran has not received notice 
compliant with the recent decision in Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  In the present appeal, 
the appellant was not provided with notice of what type of 
information and evidence was needed to establish a disability 
rating or effective date for the disabilities on appeal, in 
the event that the claim is granted. As these questions are 
involved in the present appeal, this case must be remanded 
for proper notice under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b).

Under 38 C.F.R. § 3.310(a), service connection may be granted 
for disability that is proximately due to or the result of a 
service-connected disease or injury.  See also Harder v 
Brown, 5 Vet. App. 183, 187-89 (1993).  That regulation has 
been interpreted to permit service connection for the degree 
of disability resulting from aggravation to a nonservice-
connected disability by a service-connected disability. See 
Allen v. Brown, 7 Vet. App. 439, 448 (1995).

The veteran has maintained throughout this appeal that his 
current PVD of the bilateral lower extremities was caused or 
aggravated by his service-connected bilateral foot 
disabilities.  Specifically, he asserts that as a result of 
several surgeries for his service-connected bilateral foot 
disabilities, he developed peripheral vascular disease of the 
bilateral lower extremities.

In reviewing the evidence, the Board finds that a September 
1996 VA outpatient record reflects that the veteran 
complained of cramping in the right calf status post left 
foot surgery and he was assessed with PVD and intermittent 
nocturnal claudication.  A May 1997 VA examination report 
reflects that the veteran had left foot surgery twice with 
infections and of the right foot twice, with surgeries that 
began in 1993.  The veteran complained of leg cramps and 
paresthesias of his feet and he was diagnosed with residuals 
of multiple bilateral foot surgeries. A November 1998 VA 
record reflects the veteran's continued complaints of 
nocturnal leg cramps after undergoing a fusion of the left 
1st metatarsophalangeal a year earlier.  It was found that 
the hardware had become loose and needed to be removed.  On 
vascular examination, pedal pulses were faint.  

A January 2001 private medical record notes that the veteran 
felt like the bottom of his right foot was going to collapse.  
On examination, the veteran had non-palpable dorsalis pedis 
(DP) and posterior tibial (PT) pulses of the right foot and 
moderate DP pulse and weakly palpable PT pulse of the left 
foot.  Mild Raynaud's phenomenon was noted and the diagnosis 
was probable lower extremity arterial occlusive disease.  A 
May 2001 private medical record shows the veteran had studies 
for claudication and questions were raised of mild to 
moderate atherosclerosis obliterans in the distribution of 
the right superficial femoral artery without convincing 
evidence for occlusive disease of the left leg.  In August 
2001, the veteran underwent a right "fem-pop bypass" to an 
isolated popliteal segment.  An October 2003 private medical 
record attributes right leg numbness secondary to nerve 
injury at time of surgery, but does not clarify which surgery 
(feet or bypass). 
A May 2003 VA examination report reflects that the veteran 
was assessed with PVD status post right lower extremity 
bypass graft-patent.  However, the examiner fails to discuss 
that the veteran was diagnosed with PVD prior to the bypass, 
by both VA and the veteran's private physicians.  Thus, the 
Board finds that this statement, without more, is conclusory 
and is afforded little probative value.  

In the May 2007 appellant's brief, the veteran's 
representative asserts that a VA examination is warranted to 
determine whether the veteran's service connected bilateral 
foot conditions and any related treatment, to include 
surgeries have caused or aggravated the veteran's PVD of the 
bilateral lower extremities.  The Board agrees.  When medical 
evidence is inadequate, VA must supplement the record by 
seeking an advisory opinion or ordering another medical 
examination. Colvin v. Derwinski, 1 Vet. App. 171 (1991).

Hence, the RO should arrange for the veteran to undergo a VA 
vascular examination, by a physician (M.D.), to obtain an 
opinion, based on full consideration of the veteran's 
documented medical history, that resolves the question of 
whether the veteran currently has PVD of the bilateral lower 
extremities that is medically related to his service-
connected bilateral foot condition, including surgery to 
treat the condition.  See 38 U.S.C.A. § 5103A(d) (West 2002); 
38 C.F.R. § 3.159(c)(4) (2006).  The veteran is hereby 
advised that failure to report for the scheduled VA 
examination, without good cause, may result in denial of the 
claim.  See 38 C.F.R. § 3.655 (2006).  Examples of good cause 
include, but are not limited to, the illness or 
hospitalization of the claimant and death of an immediate 
family member.  Id.  If the veteran does not report for the 
scheduled examination, the RO must obtain and associate with 
the claims file (a) copy(ies) of any notice(s) of the date 
and time of the examination sent to him by the pertinent VA 
medical facility.

Accordingly, this matter is hereby REMANDED to the RO, via 
the AMC, for the following actions:

1.  The RO should send the veteran a 
corrective VCAA notice under 38 U.S.C.A. 
§ 5103(a)  and 38 C.F.R. § 3.159(b), as 
outlined by the Court in Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).  

2.  The RO should arrange for the veteran 
to undergo VA vascular examination, by a 
physician (M.D.), at an appropriate VA 
medical facility.  The entire claims 
file, to include a complete copy of this 
REMAND, must be made available to the 
physician designated to examine the 
veteran, and the examination report 
should include discussion of his 
documented medical history and 
assertions.  All appropriate tests or 
studies should be accomplished, and all 
clinical findings should be reported in 
detail.

The examiner should clearly identify if 
the veteran currently has PVD of both 
lower extremities.  If the veteran has 
bilateral PVD or PVD of a single lower 
extremity, the examiner should render an 
opinion, consistent with sound medical 
principles, as to whether it is at least 
as likely as not (i.e. there is at least 
a 50 percent probability) that such 
disability (a) was caused by, or (b) is 
aggravated by the veteran's service-
connected bilateral foot disabilities.  
If the service-connected bilateral foot 
disabilities aggravate the PVD condition, 
the examiner should identify the 
percentage of disability which is 
attributable to the aggravation.

In particular, the physician must express 
an opinion whether it is at least as 
likely as not (i.e. there is at least a 
50 percent probability) that surgeries 
for the veteran's service-connected 
bilateral foot conditions caused or 
aggravated his current PVD of the 
bilateral lower extremities.  The 
physician is requested to discuss the 
significance, if any, of the first 
diagnosis of PVD in September 1996 VA 
medical records.

The examiner should set forth all 
examination findings, along with the 
complete rationale for the conclusions 
reached, in a printed (typewritten) 
report.

4.  If the veteran fails to report to the 
scheduled examination, the RO must obtain 
and associate with the claims file (a) 
copy(ies) of any notice(s) of the 
examination sent to him by the pertinent 
VA medical facility.

5.  To help avoid future remand, the RO 
must ensure that all requested actions 
have been accomplished in compliance with 
this REMAND.  If any action is not 
undertaken, or is taken in a deficient 
manner, appropriate corrective action 
should be undertaken.  See Stegall v. 
West, 11 Vet. App. 268 (1998).

6.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
RO should readjudicate the claim on 
appeal in light of all pertinent evidence 
and legal authority, to include Allen v. 
Brown, 7 Vet. App. 439 (1995).   If the 
benefit sought on appeal remains denied, 
the RO must furnish to the veteran and 
his representative a supplemental SOC, 
and afford them the appropriate time 
period for response before the claims 
file is returned to the Board for further 
appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



